DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06 September 2022 has been entered. Claims 1-12 and 15 remain pending in this application.  Claims 1 and 6 have been amended and claim 15 has been newly added.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 09 June 2022. 

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 15 have been considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the conductive layer and the plurality of probes are insulated by the insulation layer in a shape recessed from the silicon substrate” renders the claim indefinite for the following reasons.  It is unclear what element has the “shape recessed from the silicon substrate.”  For examination it was assumed a portion of the insulation layer was recessed with respect to a portion of the silicon substrate.  Clarification is required.  
Claims 2-5 and 15 are also rejected for the reasons above due to dependence on claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 04-100252 (Ishizuka) in view of Yamaguchi et al. JP 06-163655 (Yamaguchi) in view of Yasutake et al. JP 2007-121317 (Yasutake).  
Regarding claim 1, Ishizuka teaches (Fig. 4) an evaluation apparatus for a semiconductor device(see Fig. 4 – probe card 19 for inspection of wafer 16), comprising: 
an electron source (see Fig. 4 – source of electron beam B); 
a plurality of probes (probe 19).
Ishizuka does not explicitly teach a main body that supports the plurality of probes, a conductive layer on a side of the main body opposite to a side on which the plurality of probes is arranged; and an insulation layer formed on a silicon substrate, wherein the plurality of probes is arranged in a fan shape, and  the conductive layer and the plurality of probes are insulated by the insulation layer in a shape recessed from the silicon substrate.
Yamaguchi teaches (Fig. 1) a plurality of probes arranged in a fan shape (see Fig. 1 – probes have spacing m at one end and wider spacing n at the other end.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the probes taught by Ishizuka to include a fan shape as taught by Yamaguchi in order to accommodate connecting narrow pitch electrodes to wider pitch electrodes as is known in the art.
Ishizuka in view of Yamaguchi does not teach a main body that supports the plurality of probes: a conductive layer on a side of the main body opposite to a side on which the plurality of probes is arranged; and an insulation layer formed on a silicon substrate, wherein the plurality of probes is arranged in a fan shape, and  the conductive layer and the plurality of probes are insulated by the insulation layer in a shape recessed from the silicon substrate.
Yasutake teaches a main body (see Fig. 7 – bottom base layer 71) that supports the plurality of probes (see Fig. 7– plurality of contacts 3);
 a conductive layer (see Fig. 7 – metal 76) on a side of the main body opposite to a side on which the plurality of probes is arranged (see Fig. 7 – top metal layer 76 is on opposite side of bottom base 71 as the contact 3); and 
an insulation layer (insulation 75) formed on a silicon substrate (see Fig. 7 – insulation 75 formed on top base 71 which is silicon substrate), and  the conductive layer (metal 76) and the plurality of probes (contacts 3) are insulated by the insulation layer (see Fig. 7 – insulation 75 between layer 76 and contacts 3 thus insulating the components) in a shape recessed from the silicon substrate (see Fig. 7 – surface of insulation 75 that contacts metal 76 forms a surface recessed from portion of top base 71 that is covered with metal 76.  As such it is considered a “shape recessed” from the silicon substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Ishizuka in view of Yamaguchi to be formed of a main body, conductive layer, and insulation layer as claimed as taught by Yasutake in order to contact small area devices and overcome problems associated with alignment and damage from conventional probes as taught by Yasutake (see translation pgs. 1 and 2 – technical problem and technical solution described). 
Regarding claim 2, Ishizuka evaluation apparatus for a semiconductor device
according to claim 1, wherein the number of the probes is four (see Fig. 4 – at least four probes 19b as shown).
Regarding claim 3, Ishizuka teaches (Fig. 4) the evaluation apparatus for a semiconductor device according to claim 2, but does not teach wherein tips of the four probes are arranged in a fan shape.
Yamaguchi teaches (Fig. 1) tips of the four probes are arranged in a fan shape (see Fig. 1 – probes have spacing m at one end and wider spacing n at the other end corresponding to fan shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the probes taught by Ishizuka to include a fan shape as taught by Yamaguchi in order to accommodate connecting narrow pitch electrodes to wider pitch electrodes.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yamaguchi et al. JP 6-163655 (Yamaguchi) in view of Yasutake et al. JP 2007-121317 (Yasutake) and in further view of Chong et al. US 2007/0245553 (Chong).
Regarding claim  4, Ishizuka in view of Yamaguchi in view of Yasutake teaches the evaluation apparatus for a semiconductor device according to claim 1, but does not explicitly teach wherein the plurality of probes are tungsten probes.
	Chong teaches tungsten probes (see para [0015] – conventional probes include tungsten needle probes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Ishizuka in view of Yamaguchi in view of Yasutake to be tungsten probes as taught by Chong in order to achieve the high conductivity and mechanical stability required for probes.
Regarding claim 5, Ishizuka teaches (Fig. 4) the evaluation apparatus for a semiconductor device according to claim 1, further comprising:
a sample holder (see Fig. 4 – table 18 and supporting base 17), wherein the sample holder fixes a semiconductor wafer with a chuck (see Fig. 4 – table 18 and supporting base 17 support wafer 16).
Ishizuka in view of Yamaguchi in view of Yasutake does not explicitly teach an electrostatic chuck.
	Chong teaches an electro static chuck (see para [0174] – electrostatic chuck 562).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck taught by Ishizuka in view of Yamaguchi in view of Yasutake to be an electrostatic chuck in order to securely hold and position the wafer during testing.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yasutake et al. JP 2007-121317 (Yasutake) and in further view of Gritters et al. US 2007/0259456 (Gritters).

Regarding claim 6, Ishizuka teaches (Fig. 4) an evaluation apparatus for a semiconductor device, comprising:
an electron source (see Fig. 4 – source of beam B); and
cantilever probes (see Fig. 4 – probes 19).
Ishizuka does not teach on one surface of which are arranged a protrusion including a first metal surface and a first wiring connected to the first metal surface; and  a conductive layer on the other surface of the cantilever,  wherein the protrusion has a trapezoidal shape including a flat inclined surface having an inclination relative to the cantilever such that the flat inclined surface contacts an electrode pad during bending of the cantilever. 
Yasutake teaches (Fig. 7) a cantilever  (see Fig. 7 for cantilever probe) on one surface of which are arranged a protrusion (see Fig. 7 – base 71 forms protrusion on top as shown) including a first metal surface (see Fig. 7 – metal 76 on surface of base 71) and a first wiring connected to the first metal surface (see Fig. 7 – metal 76 which extends onto oxide film 75 is considered the wiring and is connected to the metal 76 on the top surface of the base 71); and 
a conductive layer (metal coating 31) on the other surface of the cantilever (see Fig. 7 – contact 3 and metal coating 31 on other side of cantilever than top base 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever probes taught by Ishizuka to be a protrusion including a first metal surface, a first wiring and conductive layer, as taught by Yasutake in order to contact small area devices and overcome problems associated with alignment and damage from conventional probes as taught by Yasutake (see translation pgs. 1 and 2 – technical problem and technical solution described).
Ishizuka in view of Yasutake  does not teach wherein the protrusion has a trapezoidal shape including a flat inclined surface having an inclination relative to the cantilever such that the flat inclined surface contacts an electrode pad during bending of the cantilever. 
Gritters teaches wherein the protrusion has a trapezoidal shape (see Fig. 18 – contact portion 226 has trapezoidal shape as shown) including a flat inclined surface (flat surface at end of trapezoid) having an inclination relative to the cantilever (see Fig. 18 – flat has an inclination relative to vertical component of beam 210.  It is noted that the claim is not specific as to the inclination relative to which aspects of the cantilever) such that the flat inclined surface contacts an electrode pad during bending of the cantilever (see abstract – contact portion contacts electronic component to be tested).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Ishizuka in view of Yasutake to include a trapezoidal shaped protrusion with a flat surface as taught by Gritters in order to achieve an electrical connection and avoid problems associated with heal strike described by Gritters (see para [0001-0002]).
Regarding claim 10, Ishizuka teaches the evaluation apparatus for a semiconductor device according to claim 6, but does not teach a piezoresistive element is formed on the cantilever.
	Yasutake teaches a piezoresistive element is formed on the cantilever (see Fig. 3 – piezo resistor 72 formed on cantilever).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Ishizuka to be cantilever probes with piezoresistive elements as taught by Yasutake in order to accurately determine displacement of the probe as taught by Yasutake.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yasutake et al. JP 2007-121317 (Yasutake) in view of Gritters et al. US 2007/0259456 (Gritters) and in further view of Nakagawa et al. JP 62-290144 (Nakagawa).
Regarding claim 7, Ishizuka in view of Yasutake in view of Gritters teaches the evaluation apparatus for a semiconductor device according to claim 6, but does not teach wherein the protrusion includes a second metal surface electrically separated from the first metal surface, and a second wiring connected to the second metal surface.
	Nakagawa teaches (Fig. 1) the probe tip which includes a second metal surface electrically separated from the first metal surface (see Fig. 1 – tip of electrodes 3), and a second wiring connected to the second metal surface (see Fig. 1 – substrate 1 includes plurality of electrodes 3 and grounding pattering 2, 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion taught by Ishizuka in view of Yasutake in view of Gritters to include a second metal surface separated from first metal surface and second wiring connected to the second metal surface as taught by Nakagawa in order to position a probe with high accuracy in which dimensions between electrodes to contact are small.
Regarding claim 8, Ishizuka in view of Yasutake in view of Gritters  teaches the evaluation apparatus for a semiconductor device according to claim 7, but does not teach wherein the first and second metal surfaces are in contact with one electrode pad.
	Nakagawa teaches (Fig. 1) the first and second metal surfaces are in contact with one electrode pad (see Fig. 1 – plurality of electrodes and grounding patterns are considered to contact with one electrode pad, respectively.  It is noted that the one electrode pad is not defined in the claim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ishizuka in view of Yasutake in view of Gritters to have the first and second metal surfaces in contact with one electrode pad as taught by Nakagawa in order to convey signals between test equipment and devices under test.
 	Regarding claim 9, Ishizuka in view of Yasutake in view of Gritters  teaches the evaluation apparatus for a semiconductor device according to claim 7, but does not teach wherein the protrusion includes a third metal surface electrically separated from the first and second metal surfaces, and a third wiring connected to the third metal surface.
Nakagawa teaches (Fig. 1) the probe tip which includes a third metal surface electrically separated from the first and second metal surfaces, and a third wiring connected to the third metal surface (see Fig. 1 –substrate 1 includes plurality of electrodes 3 and grounding pattering 2, 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion taught by Ishizuka in view of Yasutake in view of Gritters to include a third metal surface separated from first and second metal surface and third wiring connected to the second metal surface as taught by Nakagawa in order to position a probe with high accuracy where dimensions between electrodes to contact are small.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yasutake et al. JP 2007-121317 (Ishizuka) in view of Gritters et al. US 2007/0259456 (Gritters) and in further view of Chong et al. US 2007/0245553 (Chong).
Regarding claim  11, Ishizuka in view of Yasutake in view of Gritters teaches the evaluation apparatus for a semiconductor device according to claim 6, but does not explicitly teach wherein the metal is tungsten.
	Chong teaches the use of tungsten for probes (see para [0015] – conventional probes include tungsten needle probes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal used in the probes taught by Ishizuka in view of Yasutake in view of Gritters to be tungsten as taught by Chong in order to achieve the high conductivity and mechanical stability required for probes.
Regarding claim 12, Ishizuka teaches the evaluation apparatus for a semiconductor device according to claim 6, further comprising:
a sample holder (see Fig. 4 – table 18 and supporting base 17), wherein the sample holder fixes a semiconductor wafer with a chuck (see Fig. 4 – table 18 and supporting base17).
Ishizuka in view of Yasutake in view of Gritters does not explicitly teach an electrostatic chuck.
	Chong teaches an electro static chuck (see para [0174] – electrostatic chuck 562).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck taught by Ishizuka in view of Yasutake in view of Gritters to be an electrostatic chuck in order to securely hold and position the wafer during testing.


Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 15, the prior art of record taken alone or in combination fails to teach a sample holder electrically connected to the conductive layer as recited in claim 15 in combination with the elements of claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2858